Mr. Justice Waterman delivered the opinion of the Court. The question in dispute in this case was one of fact; the defendant had, testifying in favor of its view of the way the accident happened, the greater number of. witnesses, and it claims a very great preponderance of the evidence. The testimony was conflicting, and of such a nature that we do not feel justified in reversing the finding of the jury, sanctioned, as it has been, by the trial judge. The judgment of the Circuit Court is affirmed.